Citation Nr: 0531715	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, status-post right total hip replacement, 
including but not limited to as due to a gunshot wound to the 
right hip.

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the right lower extremity. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the RO, which denied 
entitlement to the benefits sought herein.  The Board 
observes that the RO also denied entitlement to service 
connection for residuals of malaria and declined to reopen 
the veteran's claim of entitlement to service connection for 
residuals of shell fragment wounds to the right upper 
extremities.  The veteran's September 2000 notice of 
disagreement was nonspecific and reflected dissatisfaction 
with the May 2000 rating decision in general.  In an April 
2001 written statement, however, he indicated that he wished 
to appeal exclusively the issues enumerated above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for remand:  Additional procedural action and 
development of the evidence are needed in this case, which 
involves the claims of a Vietnam combat veteran.  

The veteran is the recipient of a Combat Infantryman Badge, 
Purple Heart, and a Bronze Star Medal, among other honors.  
In the case of a veteran who engaged in combat with the enemy 
during a period of war, such as the veteran in this case, the 
law provides that VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).  Satisfactory evidence 
required to prove that a combat veteran's injury was service 
connected is credible evidence or that which is plausible or 
capable of being believed; once satisfactory evidence has 
been presented, lay evidence prevails unless clear and 
convincing evidence demonstrates that injury did not occur in 
service.  Russo v. Brown, 9 Vet. App. 46 (1996).
In this case, the veteran contended, in a statement received 
in March 2000, that on May 24, 1970, while serving in 
Vietnam, he hurt his right hip jumping out of a helicopter 
with a full pack on and then was hit by small arms fire, the 
bullet going threw his pack and causing a deep flesh wound on 
the back side of his right hip.  He also alleged that later 
that day he was hit again by mortar fire, receiving cuts in 
his right hand, arm, right leg, and left knee.  He stated 
that a medic treated him in the field after both incidents, 
removing two pieces of metal from his right arm, and that he 
was not air lifted to a hospital.  He alleged that his hip 
did not hurt very much the next day.  His claim is that the 
"damage from the jump and the bullet that went threw the 
pack and hip, started the problem with my hip, which I have 
today."

Service medical records show no complaints or findings 
pertaining to shell fragment wounds and an Army Casualty 
Report shows that the veteran sustained a fragment wound only 
to the left leg on May 24, 1970.  Moreover, although the 
veteran only claimed service connection for the left leg 
wound on his original claim for service connection received 
by the RO in November 1970, he did tell a VA examiner at the 
Allen Park VA Hospital in January 1971 about other shell 
fragment wounds, including shrapnel being removed by medics 
in the field, and this is evident on the January 1971 VA 
examination report which is in the claims file.  The examiner 
noted on examination and rendered a diagnosis of multiple, 
small, faint superficial, non-symptomatic scars of both upper 
arms and elbows.  

Although there is no evidence in the service medical records 
or on the January 1971 VA examination report of a wound to 
the right hip or to the right lower extremity, the law 
provides that VA shall accept as sufficient proof of an 
injury alleged to have been incurred in combat satisfactory 
lay or other evidence of service incurrence, if the lay 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence in such 
service.  In the context of the Purple Heart medal awarded 
for wounds received on May 24, 1970, and of the Bronze Star 
Medal awarded for heroism in ground combat on May 26, 1970, 
the Board cannot conclude that the lack of evidence in 
official records of any wound to the right hip or to the 
right lower extremity constitutes clear and convincing 
evidence that such wounds did not occur in service as the 
veteran alleges they did.  Thus, as detailed below, the Board 
will seek additional evidentiary development with regard to 
the veteran's claims in this case.

The veteran was advised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005), by letter dated 
in May 2001.  Nonetheless, in order to ensure compliance 
VCAA's provisions as well as completeness of notice in 
accordance with subsequent developments in the law, the RO 
must send the veteran a letter outlining the substance of 
VCAA.  This VCAA notice must include (1) specification of 
evidence that is not of record that is necessary to 
substantiate the claim; (2) notice regarding the information 
and evidence that VA will obtain; (3) enumeration of the 
information and evidence that the veteran must submit; and 
(4) an instruction to provide any evidence in the veteran's 
possession that pertains to the claim.

On remand, the RO must obtain all VA clinical records dated 
from September 2002 to the present.  In addition, the 
evidence regarding shrapnel wounds is somewhat inconclusive.  
X-ray studies and a magnetic resonance imaging of the right 
lower extremity have not revealed findings of retained 
shrapnel, if any.  However, this radiologic evidence does not 
appear to reflect the state of the right lower extremity as a 
whole.  Rather, the focus of these studies was on the right 
hip area.  As well, private medical records, such as a report 
from Deckerville Community Hospital dated in February 1981, 
note the presence of shrapnel at least a provided in history 
reported by the veteran, but there is no specific mention of 
the location on the veteran's body of that shrapnel.  The 
medical evidence does not reflect an examination of the 
entire right lower extremity for possible residuals, such as 
scars, which would indicate the area of injury and whether 
the injury was superficial or more serious.

The Board concludes that a VA orthopedic examination must be 
scheduled.  38 C.F.R. § 3.159(c)(4).  With respect to the 
right hip and the right lower extremity, the examiner must 
elicit from the veteran a history of all injuries to the 
right hip and right lower extremity that took place in 
service.  Next, the examiner must render an opinion regarding 
the relationship, if any, between any in-service injury 
described by the veteran and the veteran's current right hip 
disability.  Regarding the right lower extremity, the 
examiner must state whether the veteran suffers from any 
residuals of shrapnel wounds to include scars.  The entire 
right lower extremity must be taken into account.

Accordingly, the case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO must send the veteran a VCAA 
notice that includes: (1) specification 
of the evidence that is not of record 
that is necessary to substantiate his 
appeal; (2) notice regarding the 
information and evidence that VA will 
obtain; (3) notice of the information and 
evidence that the veteran must submit; 
and (4) an instruction to provide any 
evidence in the veteran's possession that 
pertains to the claims.

2.  The RO must obtain all VA clinical 
records dated from September 2002 to the 
present.

3.  The RO must schedule a VA orthopedic 
examination.  (1) With respect to the 
right hip and right lower extremity, the 
examiner must elicit from the veteran a 
history of all injuries to the right hip 
and right lower extremity  that took 
place in service.  Next, the examiner 
must render an opinion  regarding the 
relationship, if any, between any in-
service injury described by the veteran 
and the veteran's current right hip 
disability.  (2) Regarding the right 
lower extremity, the examiner must 
provide an opinion as to whether the 
veteran suffers from residuals of 
shrapnel wounds to include scars.  The 
entire right lower extremity must be 
taken into account.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

4.  The RO should readjudicate the issues 
on appeal.  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case.  The veteran and his representative 
should be given the opportunity to 
respond to the supplemental statement of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


3

